El Juez Asociado Sr. Wolf,
emitió la opinión -del tribunal.
El peticionario, demandado en un acción de desahucio, solicita que se expida un mandamiento de certiorari. La acción de desahucio fué iniciada en una corte municipal y re-suelta a favor del demandado y peticionario. La corte de distrito, en grado de apelación, según alega el peticionario, permitió a los demandantes que enmendaran la demanda, *1170incluyendo nuevas partes y cambiando la causa de acción. Esta resolución constituye el primer motivo de queja del peticionario. Sostiene él que no se le “dió traslado” de la presentación de la demanda enmendada ni de la moción pi-diendo permiso para presentarla. Toda la solicitud está redactada en términos vagos y confusos, pero de ella puede deducirse que aún en el caso de que se hubiera cometido algún error en contra del peticionario, tal error quedó subsanado por los actos posteriores realizados por el mismo demandado, entre éstos el de contestar como contestó la demanda enmendada.
La corte de distrito aun en grado de apelación de una corte municipal, puede permitir enmiendas a las alegaciones, inclu-yendo nuevas partes. Su discreción en ese particular no será ■revisada en virtud de.un certiorari a no ser por razones pode-rosas, que dista mucho de ser el caso presente. Los otros actos de los cuales se queja son resoluciones relativas a la suficiencia en derecho' de los hechos admitidos en las alega-ciones, que den derecho a los demandantes a obtener una sentencia a su favor. La regla es que la resolución de una corte al declarar sin lugar’o con lugar una excepción previa no constituye un error de procedimiento, sino que es el ejercicio del criterio judicial al resolver una cuestión de derecho. Tampoco constituye tal resolución de una corte el .ejercicio de una facultad discrecional en el sentido de permitir a una parte que caracterice tal acción de abuso de discreción tal como esta frase se entiende en derecho. El juez, en trámites de excepciones previas y los semejantes, tiene que resolver de acuerdo con la ley, y-si decide erróneamente comete un error, pero su decisión no es de carácter discrecional.
La expedición de un mandamiento de certiorari es de ca-rácter discrecional 'en ■ esta corte. ■ De aquí que en procedi-mientos que tienen-por-objeto el obtener sentencia en un caso de desahucio en';que la legislatura ha estatuido una manera rápida para que1 her dicte sentencia, es necesario que se nos *1171presenten razones 'poderosas para que esta corte, en el ejer-cicio de su facultad discrecional, expida el mandamiento.
La expedición del mandamiento debe ser denegada.

Denegada la expedición del mandamiento.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.